Appendix 6.

PROPOSAL FOR EMPLOYMENT AND TRAINING OF CITIZ
All mining a

ZENS

F ZAMBIA:
Vilies have a positive impact on the socio-economic environm
fixed/mobile machinery will Icad to developm:
workshe

Usage of
¢-part_ shops/repairs
ig to growth of other comm
ralion/min

of ancillary facitiues

so this will result in high

establishments

adc. Employment will b
in and around the license. The nea

activities taking

yple in the urban areas will be

WV villa

well as

benefitting
by jobs in this dusty in various trades such as Mining. Engincering, Security, cic. Local citizens «

preferred for employment and prof

training will be imparted to then

in various trad

icld:

Iso committed to tackling the environmental issues
dustry Since 2

2010, we have been working in partnership with 1

at

the minin

¢ World Land Tru
conservation NGO which works to purchase and protect threatened habitats worldwide

national

in May 2¢

Gem
our am of protectir

elds funded a WLT

te Visit to the Kagem min

as the first st
d managing our part of the Viombe landscape f

iar

towards fulfillin
nefit of wildlife
habitat for a diversity
thino, However. there are no formal
h animal tracks were identifi

Zambia's Miombo Woodland is one of the

SLCCO

ions in Africa. providir
» the endangered African elephant and Black
records of the species living with the Ka:

of s

ecies. including

crn Mine area althoug

icd by ¥

(approx. 10.000 aere) site

order to protect and cnhance as much of this important fores

he

of this project is to carry out a rapid biodiversity asses
ecics and numbers of wildlife found within the cances:

ed up with

ment of the Kagem area in order tc

establis!

jon area. To achieve Us. WLT and
EA) who will carry out the dedicated
mbian researchers and ficld assistants
id flora of Ki 1 Local

n (London) will assist

ory Mus
» develop a conservation management plan
the arca thercby butler:

Gemfields hav

University of Eas
UEA’s Dr lain Barr has led a

survevs required

surveying th

for the whole site in order to protect and enhance the natu:
mine's impact on this important Zambian ecos

ster

Appendix 7

Proposals for Development of local business development

